Citation Nr: 1440424	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is not etiologically related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Here, a letter dated in November 2011 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  This notice was provided prior to the rating decision on appeal. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  Unfortunately, the Veteran's service treatment records are not available for review and are presumed to have been destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  Accordingly, VA has a heightened duty to assist the Veteran in developing this claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO has obtained the available post-service medical records identified by the Veteran.

The Veteran was afforded a VA examination in May 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file was reviewed, the Veteran's history was taken, and a complete examination was conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 
§ 3.303(b) does not apply to the claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, supra.

The Veteran asserts that he currently has tinnitus, which is related to noise exposure during service.  He alleges that he began experiencing tinnitus when he was on the rifle range in basic training.   

The Veteran had active duty service from July 1953 to June 1955.  With regards to an in-service injury, the record reflects the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

The Veteran is competent to report that he was exposed to noise while on a rifle range in basic training.  The Board finds the Veteran's report of noise exposure at a rifle range credible.  However, the RO has reported that the Veteran served as a pharmacy technician in a medical detachment and as such, noise exposure in connection with these military duties is not conceded.  See also March 2008 statement of the Veteran describing his duties in service.

The claims file contains post-service VA treatment records dated from May 2006 through November 2012.  The VA treatment records during the time period from May 2006 until the service connection claim in October 2011 do not show complaints or findings of tinnitus

A report of a VA audiology evaluation dated in August 2011 shows that the Veteran reported weapons training in service without hearing protection.  He denied occupational and recreational noise exposures.  The Veteran reported difficulty hearing conversations and understanding conversation noise.  He denied a history of tinnitus.   

At a May 2012 VA examination, the Veteran reported recurrent tinnitus.  He reported that tinnitus had its onset during basic training, when he was at the rifle range.  The examiner opined that tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner stated that the Veteran's military specialty as a pharmacy technician placed him at a low probability of noise exposure.  The examiner noted that the prior VA audiological assessment in August 2011 reported the Veteran's denial of tinnitus.  The examiner noted that there was no complaint, treatment or diagnosis of tinnitus in the Veteran's VA records from May 2006 to the present time.  The examiner observed that the rest of the Veteran's service treatment records are fire-related.  The examiner also opined that the Veteran has a diagnosis of hearing loss, and his tinnitus is as least as likely as not a symptom of hearing loss.  The record does not contain any positive evidence of a nexus between current tinnitus and service.  

The Board has considered the Veteran's report that tinnitus had its onset in service and has continued since service.  The Veteran's May 2012 report of tinnitus since service is inconsistent with other evidence of record, as he denied tinnitus during the 2011 VA audiological evaluation.  Therefore, although the Veteran is competent to identify tinnitus, the Board does not find his report of tinnitus symptoms since service to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Based upon the foregoing, as there is no competent and probative evidence of a nexus between the Veteran's active service and his currently diagnosed tinnitus, the Board finds that there is a preponderance of the evidence against the claim for service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







							(Continued on the next page)
	

ORDER

Service connection for tinnitus is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


